NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 19 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

RICHARD LELAND NEAL,                             No.    18-15612

                Plaintiff-Appellant,             D.C. No. 3:16-cv-08291-DLR

 v.
                                                 MEMORANDUM*
B. MARC NEAL; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Richard Leland Neal appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”). We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a district court’s denial of a motion for default


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). We affirm.

      The district court did not abuse its discretion in denying Neal’s motion for

default judgment because defendants served a timely responsive motion to the

amended complaint. See Fed. R. Civ. P. 55(a) (authorizing entry of default when

defendant “has failed to plead or otherwise defend”).

      We do not consider issues not raised in the opening brief. See Greenwood v.

FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued

specifically and distinctly in a party’s opening brief. We will not manufacture

arguments for an appellant . . . .” (citations omitted)); Acosta–Huerta v. Estelle, 7

F.3d 139, 144 (9th Cir. 1992) (issues not supported by argument in pro se

appellant’s opening brief are waived).

      AFFIRMED.




                                          2                                     18-15612